Pee, CueiaM.
We have discovered no evidence sufficient to sustain tbe answer to tbe third issue. His Honor instructed tbe jury to award punitive damages if they found from tbe evidence that tbe defendant seized tbe car in a rude and oppressive manner indicating malice, wantonness, and ill-will. Tbe plaintiff testified that be laid tbe car key on bis counter and said to tbe defendant’s agent, “If be desired to take it, there it was; if be wanted to take tbe car, there was tbe key; if be desired to take it, there it was.” This was equivalent to consent.
Tbe jury awarded compensatory damages possibly because tbe plaintiff subsequently told tbe agent not to take tbe car away.
Tbe answer to tbe third issue will be stricken out, and as thus modified tbe judgment is affirmed.
Modified and affirmed.